Exhibit 21 PRINCIPAL SUBSIDIARIES OF AT&T INC., AS OF DECEMBER 31, 2007 Legal Name State of Incorporation/Formation Conducts Business Under Illinois Bell Telephone Company Illinois AT&T Illinois; AT&T Wholesale Indiana Bell Telephone Company, Incorporated Indiana AT&T Indiana; AT&T Wholesale Michigan Bell Telephone Company Michigan AT&T Michigan; AT&T Wholesale Nevada Bell Telephone Company Nevada AT&T Nevada; AT&T Wholesale Pacific Bell Telephone Company California AT&T California; AT&T Wholesale; AT&T DataComm AT&T International, Inc. Delaware AT&T International SBC Internet Services, Inc. California AT&T Internet Services; AT&T Entertainment Services SBC Long Distance, LLC Delaware AT&T Long Distance AT&T Teleholdings, Inc Delaware AT&T Midwest; AT&T West; AT&T East Southwestern Bell Telephone Company Missouri AT&T Arkansas; AT&T Kansas; AT&T Missouri; AT&T Oklahoma; AT&T Texas; AT&T Southwest; AT&T DataComm; AT&T Wholesale Southwestern Bell Yellow Pages, Inc. Missouri AT&T Advertising & Publishing Sterling Commerce, Inc. Delaware same The Ohio Bell Telephone Company Ohio AT&T Ohio; AT&T Wholesale The Southern New England Telephone Company Connecticut AT&T Connecticut; AT&T Woodbury Wisconsin Bell, Inc. Wisconsin AT&T Wisconsin; AT&T Wholesale Exhibit 21 Legal Name State of Incorporation/Formation Conducts Business Under AT&T Corp. New York AT&T Corp; AT&T; Conference Operator-AT&T; Connect N'Save; ACC Business; AT&T Worldnet Services; AT&T Worldnet; AT&T Wholesale; Lucky Dog Phone Co.; SmarTalk; GTI; prepaidserviceguide.com; ConQuest; CQTalk!; UnispeakSMService; AT&T Wholesale; AT&T Communications of Los Angeles; AT&T Communications of San Diego; AT&T Communications of San Francisco AT&T Communications of California, Inc. California same AT&T Communications of the Mountain States, Inc. Colorado Conquest; SmarTalk; CQTalk! AT&T Communications of NJ, LP Delaware same AT&T Communications of New York, Inc. New York same AT&T Communications of Illinois, Inc. Illinois same AT&T Communications of the Southern States, LLC Delaware ACC Business; SmarTalk; prepaidserviceguide.com; GTI; AT&T; Conquest; CQTalk!; Lucky Dog Phone Co. Teleport Communications New York New York same BellSouth Corporation Georgia AT&T South BellSouth Telecommunications, Inc. Georgia AT&T Southeast AT&T Alabama AT&T Florida AT&T Georgia AT&T Louisiana AT&T Kentucky AT&T Mississippi AT&T North Carolina AT&T South Carolina AT&T Tennessee Exhibit 21 Legal Name State of Incorporation/Formation Conducts Business Under AT&T Mobility LLC Delaware AT&T Mobility Cingular Wireless II, LLC Delaware AT&T Mobility New Cingular Wireless Services, Inc. Delaware AT&T Mobility Dobson Communications Corporation Oklahoma same Dobson Cellular Systems, Inc. Oklahoma Cellular One American Cellular Corporation Delaware Cellular One
